Exhibit 10.16

    AIA Document G701-2000 Change Order           PROJECT: CHANGE ORDER NUMBER:
01   (Name and Address) DATE: July 17, 2001   Mountaineer Park, Inc. ARCHITECT’S
PROJECT   NUMBER:00.21     PO Box 358     Chester, WV  26034           TO
CONTRACTOR: CONTRACT DATE: June 12, 2001   (Name and address) CONTRACT FOR: New
Hotel   Just-Mark Construction, Inc.     PO Box 14054     Pittsburgh, PA  15239
   

THE CONTRACT IS CHANGED AS FOLLOWS:

(Include, where applicable, any undisputed amount attributable to previously
executed Construction Change Directives.)

--------------------------------------------------------------------------------

The original Contract Sum for Phase I was $12,895.757.
The net change by previously authorized Change Orders:  $0.00.
The Contract Sum prior to this Change Order was $12,895.757.

The Contract Sum for Phase I and a portion of Phase III as more fully set forth
by the listed work on Exhibit “A” attached hereto, and made a part hereof will
be increased by this Change Order in the amount of $2,140.142.00.

The new Contract Sum for the Phases defined above, including this Change Order
will be $15,035.899.
The Contract Time will be unchanged.

The date of Substantial Completion as of the date of this Change Order therefore
is March 15, 2002.

NOTE: This Change Order does not include changes in the Contract Sum, Contract
Time or Guaranteed Maximum Price which have been authorized by Construction
Change Directive for which the cost or time are in dispute as described in
Subparagraph 7.3.8 of AIA Document A201.

*Reference attached estimate for items to be included in Phase I Contract.

Not valid until signed by the Architect, Contractor and Owner.

Devlin Design Architects, P.C.
(Architect)

/s/ Douglas Devlin
Douglas Devlin
President

Just-Mark Construction, Inc.
(Contractor)

/s/ Anthony J. Pivik
Anthony J. Pivik
President

Mountaineer Park, Inc.
(Owner)

/s/ Edson R. Arneault
Edson r. Arneault
President

                                                                               
AIA Document A201 – 1997


General Conditions of the Contract for Construction

TABLE OF ARTICLES

1.          GENERAL PROVISIONS

2.          OWNER

3.          CONTRACTOR

4.          ADMINISTRATION OF THE CONTRACT

5.          SUBCONTRACTORS

6.          CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

7.          CHANGES IN THE WORK

8.          TIME

9.          PAYMENTS AND COMPLETION

10.        PROTECTION OF PERSONS AND PROPERTY

11.        INSURANCE AND BONDS

12.        UNCOVERING AND CORRECTION OF WORK

13.        MISCELLANEOUS PROVISIONS

14.        TERMINATION OR SUSPENSION OF THE CONTRACT

ARTICLE 1     GENERAL PROVISIONS

1.1        BASIC DEFINITIONS
1.1.1     THE CONTRACT DOCUMENTS
The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract, all as set forth on
Schedule A-2 to Form A-101.  A modification is (1) a written amendment to the
Contract signed by both parties, (2) a Change Order, (3) a Construction Change
Directive or (4) a written order for a minor change in the Work issued by the
Architect.  Unless specifically enumerated in the Agreement, the Contract
Documents do not include other documents such as bidding requirements
(advertisement or invitation to bid, Instructions to Bidders, sample forms, the
Contractor’s bid or portions of Addenda relating to bidding requirements).

1.1.2     THE CONTRACT
The Contract Documents form the Contract for Construction.  The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreement, either written or
oral.  The Contract may be amended or modified only by a Modification.  The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or (4)
between any persons or entities other than the Owner and Contractor.  The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.

1.1.3     THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations.  The Work may constitute the
whole or a part of the Project.

1.1.4     THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

1.1.5     THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

1.1.6     THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

1.1.7     THE PROJECT MANUAL
The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

1.2        CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
1.2.1     The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor.  The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.

1.2.2     Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.

1.2.3     Unless otherwise stated and defined in the Contract Documents, words
which have well-known technical or construction industry meanings are used in
the Contract Documents in accordance with such recognized meanings.

1.3        CAPITALIZATION
1.3.1     Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles and identified
references to Paragraphs, Subparagraphs and Clauses in the document or (3) the
titles of other documents published by the American Institute of Architects.

1.4        INTERPRETATION
1.4.1     In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

1.5        EXECUTION OF CONTRACT DOCUMENTS
1.5.1     The Contract Documents shall be signed by the Owner and Contractor. 
If either the Owner or Contractor or both do not sign the Contract Documents,
the Architect shall identify such unsigned Documents upon request.

1.5.2     Execution of the Contract by the Contractor is a representation that
the Contractor has visited the site, become generally familiar with local
conditions under which the Work is to be performed and correlated personal
observations with requirements of the Contract Documents.

1.6        OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND INSTRUMENTS OF
SERVICE
1.6.1     The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service through which the Work to be executed by the Contractor
is described.  The Contractor may retain one record set.  Neither the Contractor
nor any Subcontractor, Sub-subcontractor or material or equipment supplier shall
own or claim a copyright in the Drawings, Specifications and other documents
prepared by the Architect or the Architect’s consultants, and unless otherwise
indicated the Architect and the Architect’s consultants shall be deemed the
authors of them and will retain all common law, statutory and other reserved
rights, in addition to the copyrights.  All copies of Instruments of Service,
except the Contractor’s record set, shall be returned or suitably accounted for
to the Architect, on request, upon completion of the Work.  The Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project.  They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner, Architect and the Architect’s
consultants.  The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce applicable portions of
the Drawings, Specifications and other documents prepared by the Architect and
the Architect’s consultants appropriate to and for use in the execution of their
Work under the Contract Documents.  All copies made under this authorization
shall bear the statutory copyright notice, if any, shown on the Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants.  Submittal or distribution to meet official regulatory requirements
or for other purposes in connection with this Project is not to be construed as
publication in derogation of the Architect’s or Architect’s consultants’
copyrights or other reserved rights.

ARTICLE 2     OWNER

2.1        GENERAL
2.1.1     The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number. 
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization.  Except as otherwise provided in Subparagraph 4.2.1,
the Architect does not have such authority.  The term “Owner” means the Owner or
the Owner’s authorized representative.

2.1.2     The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights.  Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

2.2        INFORMATION AND SERVICES REQUIRED OF THE OWNER
2.2.1     The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter, furnish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner’s
obligations under the Contract.  Furnishing of such evidence shall be a
condition precedent to commencement or continuation of the Work.

2.2.2     Except for permits and fees, including those required under
subparagraph 3.7.1, which are the responsibility of the Contractor under the
Contract Documents, the Owner shall secure and pay for necessary approvals,
easements, assessments and charges required for construction, use or occupancy
of permanent structures or for permanent changes in existing facilities.

2.2.3     The Owner shall not be responsible for furnishing surveys (unless
required for the execution of the Work and requested by the Contractor in
writing), or other information as to the physical characteristics, legal
limitations or utility locations for the Project site, but shall furnish or
cause to be furnished to the Contractor a legal description of the Project site,
which shall not constitute one of the Contract Documents.  Contractor shall
confirm the location of each utility, shall excavate and dispose of each on-site
utility and shall cap each off-site utility as required by the Work as may be
included in the Specifications.  To the extent required for the execution of the
Work, the Owner shall only provide to Contractor such test borings and
information that it has as to subsurface conditions and site geology.  Owner
does not assume any responsibility whatsoever with respect to the sufficiency or
accuracy of borings made, or of the logs of test borings, or of any other
investigations, or of the interpretations made thereof, and there is no warranty
or guaranty, express or implied, that the conditions indicated by such
investigations, borings, logs or information are representative of those
existing throughout the Project site, or any part thereof, or that unforeseen
developments may not occur.  The Contractor represents that it is familiar with
the Project site and has received all information it needs concerning the
condition of the Project site.  The Contractor represents that it has inspected
the location of the Work and has satisfied itself as to the condition thereof,
including, without limitation, all structural surface and reasonably
ascertainable subsurface conditions.  Based upon the foregoing inspections,
understandings, agreements and acknowledgments, the Contractor agrees and
acknowledges (1) that the Contract Sum is just and reasonable compensation for
all Work, including foreseen and foreseeable risks, hazards and difficulties in
connection therewith, and (2) that the Contract Time if adequate for the
performance of the Work.  The Contractor shall have no claims for surface or
reasonably ascertainable subsurface conditions encountered.  The Contractor
shall exercise special care in executing subsurface work in proximity of known
subsurface utilities, improvements, and easements.

2.2.4     Information or services required of the Owner by the Contract
Documents shall be furnished by the Owner with reasonable promptness.  Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.

2.2.5     Unless otherwise provided in the Contract Documents, the Contractor
will be furnished, free of charge, such copies of Drawings and Project Manuals
as are reasonably necessary for execution of the Work.

2.3        OWNER’S RIGHT TO STOP THE WORK
2.3.1     If the Contractor fails to correct Work which is not in accordance
with the requirements of the Contract Documents as required by Paragraph 12.2
fails to carry out Work in accordance with the Contract Documents, the Owner may
issue a written order to the Contractor to stop the Work, or any portion
thereof, until the cause for such order has been eliminated; however, the right
of the Owner to stop the Work shall not give rise to a duty on the part of the
Owner to exercise this right for the benefit of the Contractor or any other
person or entity, except to the extent required by Subparagraph 6.1.3.  This
right shall be in addition to and not in restriction or derogation of the
Owner’s rights under Article 14 hereof.  The Owner’s right to stop the Work
shall not relieve the Contractor of any of its responsibilities and obligations
under or pursuant to the Contract Documents.

2.4        OWNER’S RIGHT TO CARRY OUT THE WORK
2.4.1     If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies.  In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and compensation for the Architect’s
additional services made necessary by such default, neglect or failure.  Such
action by the Owner and amounts charged to the Contractor are both subject to
prior approval of the Architect.  If payments then or thereafter due the
Contractor are not sufficient to cover such amounts, the Contractor shall pay
the difference to the Owner.

ARTICLE 3     CONTRACTOR

3.1        GENERAL
3.1.1     The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number.  The term “Contractor” means the Contractor or the Contractor’s
authorized representative.

3.1.2     The Contractor shall perform the Work in accordance with the Contract
Documents.

3.1.3     The Contractor shall not be relieved of obligations to perform the
Work in accordance with the Contract Documents either by activities or duties of
the Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.

3.2        REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
3.2.1     By submission of a Bid, the Contractor acknowledges that the Contract
Documents are full and complete, are sufficient to have enabled it to determine
the cost of the Work and that the Drawings, Specifications and all addenda are
sufficient to enable the Contractor to construct the Work outlined therein in
accordance with applicable laws, statutes, ordinances, building codes and
regulations, and otherwise to fulfill all of its obligations under the Contract
Documents.

3.2.1.1  Except as to any reported error, inconsistencies or omissions, and to
concealed or unknown conditions defined in Subparagraph 4.3.4 by executing the
Agreement, the Contractor represents the following:

.1          The Contract Documents are sufficiently complete and detailed for
the Contractor to (1) perform the work required and to produce the results
intended by the Contract Documents and (2) comply with all requirements of the
Contract Documents.
.2          The work required by the Contract Documents, including, without
limitation, all construction details, construction means, methods, procedures,
and techniques necessary to perform the work, use of materials, selection of
equipment, and requirements of product manufacturers is consistent with (1) good
and sound practices within the construction industry; (2) generally prevailing
and accepted industry standards applicable to work; (3) requirements of any
warranties applicable to the work; and (4) all laws, ordinances, regulations,
rules, and orders which bear upon the Contractor’s performance of the Work.

3.2.2.2  The Contractor shall, therefore, satisfy itself as to the accuracy of
all dimensions and locations.  In all cases of interconnection of its work with
existing or other work, it shall verify at the site, all dimensions relating to
such existing or other work.  Any errors due to the Contractor’s failure to
verify all such locations or dimensions shall be promptly rectified by the
Contractor without any additional cost to the Owner.

3.2.2 [Intentionally Omitted]

3.2.3     If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Subparagraph
3.2.1 and 3.2.2, the Contractor shall make Claims as provided in Subparagraphs
4.3.6 and 4.3.7.  If the Contractor fails to perform the obligations of
Subparagraphs 3.2.1 and 3.2.2, the Contractor shall pay such costs and damages
to the Owner as would have been avoided if the Contractor had performed such
obligations.  The Contractor shall not be liable to the Owner or Architect for
damages resulting from errors, inconsistencies or omissions in the Contract
Documents or for differences between field measurements or conditions and the
Contract Documents unless the Contractor recognized such error, inconsistency,
omission or difference and knowingly failed to report it to the Architect.

3.3        SUPERVISION AND CONSTRUCTION PROCEDURES
3.3.1     The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention.  The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures.  If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect.  If the Contractor is then instructed
to proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.

3.3.2     The Contractor shall be responsible to the Owner for acts and
omissions of the Contractor’s employees, Subcontractors and their agents and
employees, and other persons or entities performing portions of the Work for or
on behalf of the Contractor or any of its Subcontractors.

3.3.3     The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.  It being expressly acknowledged in the event such Work
has been previously approved by the Architect that such approval shall evidence
that such portions of previous work are in the proper conditions.

3.3.4     After Execution of Contract, any claims for additional costs
associated with completion of the Work within the required Contract time frames
will not be considered.  The Contractor, who feels extra time, in any form such
as shift work, overtime, and premium time, is necessary to meet Contract
requirements regardless of trade, should include these costs in the Contract. 
The Contractor must recognize that although its work might not require shift,
overtime, or premium time work for completion within the stipulated time frame,
failure to recognize the extra costs in its Contract shall not relieve the
Contractor from utilizing shift overtime, or premium time work in performance of
its Contract nor entitle the Contractor to additional compensation.  Where
installation work is part of the Contract, all costs associated with meeting the
time frames indicated in the construction schedules shall be included in the
contract price.

3.4        LABOR AND MATERIALS
3.4.1     Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.

3.4.2     The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect in accordance with a Change Order.

3.4.3     The Contractor shall enforce strict discipline and good order among
the Contractor’s employees and other persons carrying out the Contract.  The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

3.5        WARRANTY
3.5.1     The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents.  Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective.  The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.  Further Contractor covenants and agrees to assign and transfer to
Owner all right, title and interest of any kind or character in and to the
manufacturer warrantees (and delivery of all supporting documentation) together
with the receipt by the Contractor of Payment for Substantial Completion.

3.5.2     Materials and workmanship shall be guaranteed for a minimum of two
years from the Date of Substantial Completion for entire project, except where a
longer period is specified, and the Contractor shall make good without cost to
the Owner for any defective portion of the Work of which the Contractor is
notified within one year of the date of final payment of Contract.  Repair or
replacement of such defects shall extend to other Work damaged thereby.  Owner’s
rights and remedies hereunder shall be in addition to any other rights and
remedies which Owner may have pursuant to law or this Contract.  Owner shall be
entitled to all other rights and remedies provided by this contract and by law,
in addition to the warranty rights and remedies set forth in this paragraph.

3.5.3     The Contractor shall forward guarantee and warranty registration cards
to the manufacturers in the name of the Owner showing date of acceptable
substantial completion of the work as the beginning date for guarantee and
warranty periods.

3.6        TAXES
3.6.1     The Contractor shall pay sales, consumer, use and similar taxes for
the Work provided by the Contractor which are legally enacted when bids are
received or negotiations concluded, whether or not yet effective or merely
scheduled to go into effect.

3.7        PERMITS, FEES AND NOTICES
3.7.1     The Contractor shall secure and the Owner shall pay for the building
permits.  The Contractor shall secure and pay for all other permits and
governmental fees, licenses, fees due to water and sewer connections, and
inspections necessary for proper execution of and completion of the Contract
which are legally required.

3.7.2     The Contractor shall comply with and give notices required by law,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.

3.7.2.1  It is the responsibility of the Contractor to determine what local
ordinances, if any, will affect its work.  The Contractor shall check for any
county, city, borough, or township rules or regulations applicable to the area
in which the Project is being constructed and in addition, the Contractor shall
check for any rules or regulations of other organizations having jurisdiction,
such as chambers-of-commerce, planning commission, industries, or utility
companies who have jurisdiction over lands which the Contractor occupies.  Any
cost of compliance with local controls shall be included in the prices bid, even
though documents of such local controlling agencies are not listed herein.

3.7.3     [Intentionally Omitted]

3.7.4     If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.  Specifically including, but not limited to, all direct and indirect
costs including any architectural renderings, inspections or related engineering
issues and costs.

3.8        ALLOWANCES
3.8.1     The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents, except to the extent scheduled in this Agreement. 
Items covered by allowances shall be supplied for such amounts and by such
persons or entities as the Owner may direct, but the Contractor shall not be
required to employ persons or entities to whom the Contractor has reasonable
objection.  Except, however, Contractor agrees to use commercially reasonable
efforts to utilize Union Subcontractors for all such allowance work.

3.8.2     Unless otherwise provided in the Contract Documents:

  .1 allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;   .2 Contractor’s costs for unloading and handing at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contract Sum but not in the
allowances;   .3 whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order.  The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Clause 3.8.2.1 and (2) changes in Contractor’s costs under
Clause 3.8.2.2.

3.8.3     Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.

3.9        SUPERINTENDENT
3.9.1     The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work.  The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor. 
Important communications shall be confirmed in writing.  Other communications
shall be similarly confirmed on written request in each case.  It is
acknowledged that Ronald Speicher shall be the Superintendent and that the
Contractor shall not delegate a replacement without the Owner’s consent.

3.10      CONTRACTOR’S CONSTRUCTION SCHEDULES

3.10.1   The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the Work.  The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project,, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.

3.10.2   The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.

3.10.3   The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

3.11      DOCUMENTS AND SAMPLES AT THE SITE
3.11.1   The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals.  These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.

3.12      SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
3.12.1   Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

3.12.2   Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

3.12.3   Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

3.12.4   Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents.  The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents.  Review by the Architect
is subject to the limitations of Subparagraph 4.2.7.  Informational submittals
upon which the Architect is not expected to take responsive action may be
identified in the Contract Documents.  Submittals which are not required by the
Contract Documents may be returned by the Architect without action.

3.12.5   The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors.  Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.

3.12.6   By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.

3.12.7   The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

3.12.8   The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation.  The Contractor
shall not be relieved of responsibility for errors or omissions in Shop
Drawings, Product Data, Samples or similar submittals by the Architect’s
approval thereof.

3.12.9   The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. 
In the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.

3.12.10  The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents or a portion of the
Work or unless the Contractor needs to provide such services in order to carry
out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures.  The Contractor shall not be required to
provide professional services in violation of applicable law.  If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy.  The Contractor shall cause
such services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional.  Shop Drawings and other submittals related to
the Work designed or certified by such professional, if prepared by others,
shall bear such professional’s written approval when submitted to the
Architect.  The Owner and the Architect shall be entitled to rely upon the
adequacy, accuracy and completeness of the services, certifications or approvals
performed by such design professionals, provided the Owner and Architect have
specified to the Contractor all performance and design criteria that such
services must satisfy.  Pursuant to this Subparagraph 3.12.10, the Architect
will review, approve or take other appropriate action on submittals only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Contract Documents.  The Contractor shall not be
responsible for the adequacy of the performance design criteria required by the
Contract Documents.

3.13      USE OF SITE
3.13.1   The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

3.14      CUTTING AND PATCHING

3.14.1   The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

3.14.2   The Contractor shall not damage or endanger a portion of the Work or
the existing structures identified as the Parking Areas, Motel, Buffeteria,
Kitchen Gaming Area or Convention Center or fully or partially completed
construction of the Owner or separate contractors by cutting, patching or
otherwise altering such construction, or by excavation.  The Contractor shall
not cut or otherwise alter such construction by the Owner or a separate
contractor except with written consent of the Owner and of such separate
contractor; such consent shall not be unreasonably withheld.  The Contractor
shall not unreasonably withhold from the Owner or a separate contractor the
Contractor’s consent to cutting or otherwise altering the Work.

3.15      CLEANING UP
3.15.1   The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract.  At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

3.15.2   If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so (including the use of in-house staff) and the
cost thereof shall be charged to the Contractor.  Any such amounts expended by
the Owner may be set-off against amounts owed by Owner to Contractor hereunder.

3.16      ACCESS TOWORK
3.16.1   The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.

3.17      ROYALTIES, PATENTS AND COPYRIGHTS
3.17.1   The Contractor shall pay all royalties and license fees.  The
Contractor shall defend suits or claims for infringement of copyrights and
patent rights and shall hold the Owner and Architect harmless from loss on
account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer or
manufacturers is required by the Contract Documents or where the copyright
violations are contained in Drawings, Specifications or other documents prepared
by the Owner or Architect.  However, if the Contractor has reason to believe
that the required design, process or product is an infringement of a copyright
or a patent, the Contractor shall be responsible for such loss unless such
information is promptly furnished to the Architect.

3.18      INDEMNNIFICATION
3.18.1   To the fullest extent permitted by law, the Contractor shall indemnify
and hold harmless the Owner and Architect, and agents and employees of any of
them from and against claims, damages, losses and expenses, including but not
limited to, attorney’s fees and defense costs, arising out of or resulting from
performance of the Work, but only to the extent caused in whole or in part by
the acts or omissions of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts or omissions they may be
liable, regardless of whether or not such claim, damage, loss or expense is
caused in part by a party indemnified hereunder.  Such obligation shall not be
construed to negate, abridge or reduce other rights or obligations of indemnity
which would otherwise exist as to a party or person described in this Paragraph
3.18.  The Contractor agrees to and does hereby assume on behalf of the Owner
and Architect the defense of any action at law or in equity which may be brought
against such indemnities, upon their demand, the amount of any judgment that may
be entered against such damage or injury arises or is made, asserted, threatened
against the Owner for which the Contractor or its insurer does not admit
coverage, or if the Owner reasonably determines such coverage to be inadequate,
the Owner shall have the right to withhold from any payments due or to become
due to the Contractor an amount sufficient to protect the Owner from such claim,
loss, necessary for the defense thereof.

3.18.2   In claims against any person or entity indemnified under this Paragraph
3.18, by an employee of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Subparagraph 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.

3.19      REPRESENTATIONS AND WARRANTIES
3.19.1   The Contractor represents and warrants the following to the Owner (in
addition to the other representations and warranties contained in the Contract
Documents), as an inducement to the Owner to execute the Owner-Contractor
Agreement, which representations and warranties shall survive the execution and
delivery of the Owner-Contractor Agreement and the final completion of the Work:

(a)         that it is financially solvent, able to pay its debts as they mature
and possessed of sufficient working capital to complete the Work and perform its
obligations under the Contract Documents;

(b)        that it is able to furnish the personnel, tools, materials, supplies,
equipment and labor required to complete the Work and perform its obligations
hereunder and has sufficient experience and competence to do so;

(c)         that it is authorized to do business in the Commonwealth of West
Virginia and is properly licensed by all necessary governmental and public and
quasi-public authorities having jurisdiction over it and over the Work and the
site of the Project;

(d)        that its execution of the Owner-Contractor Agreement and its
performance thereof is within its duly authorized powers;

(e)         that it is familiar with all Federal, State, Municipal and
Department laws, ordinances and regulations, which may in any way affect the
work of those employed herein, including but not limited to, any special acts
relating to the work or to the project of which it is a part;

(f)         that such temporary and permanent work required by the Contract
Documents as is to be done by it, can be satisfactorily constructed and used for
the purposes for which it is intended, and that such construction will not
injure any person or damage any property;

(g)        that it is familiar with local trade jurisdictional practices at the
site of the Project;

(h)        that it has carefully examined the plans, the specifications and the
site of the Work, and that from its own investigations, it has satisfied itself
as to the nature and location of the Work, the character, quality and quantity
of the surface and subsurface materials likely to be encountered, the character
of equipment and other facilities needed for the performance of the Work, and
the general local conditions, and all other materials which may in any way
affect the work or its performance;

(i)          that it has determined what local ordinances, if any, will affect
its work.  It has checked for any county, city, borough, or township rules or
regulations applicable to the area in which the Project is being constructed and
in addition, for any rules or regulations of other organizations having
jurisdiction, such as chambers-of-commerce, planning commission, industries, or
utility companies who have jurisdiction over lands which the Contractor
occupies.  Any costs of compliance with local controls shall be included in the
prices bid, even though documents of such local controlling agencies are not
listed herein.

ARTICLE 4     ADMINISTRATION OF THE CONTRACT

4.1        ARCHITECT
4.1.1     The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number.  The term “Architect” means the Architect or the Architect’s authorized
representative.

4.1.2     Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. 
Consent shall not be unreasonably withheld.

4.1.3     If the employment of the Architect is terminated, the Owner shall
employ a new Architect against whom the Contractor has no reasonable objection
and whose status under the Contract Documents shall be that of the former
Architect.

4.2        ARCHITECT’S ADMINISTRATION OF THE CONTRACT
4.2.1     The Architect will provide administration of the Contract as described
in the Contract Documents, and will be an Owner’s representative (1) during
construction, (2) until final payment is due and (3) with the Owner’s
concurrence, from time to time during the one-year period for correction of Work
described in Paragraph 12.2.  The Architect will have authority to act on behalf
of the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.

4.2.2     The Architect, as a representative of the Owner, will visit the site
at intervals appropriate to the stage of the Contractor’s operations (1) to
become generally familiar with and to keep the Owner informed about the progress
and quality of the portion of the Work completed, (2) to endeavor to guard the
Owner against defects and deficiencies in the Work, and (3) to determine in
general if the Work is being performed in a manner indicating that the Work,
when fully completed, will be in accordance with the Contract Documents. 
However, the Architect will not be required to make exhaustive or continuous
on-site inspections to check the quality or quantity of the Work.  The Architect
will neither have control over or charge of, nor be responsible for, the
construction means, methods, techniques, sequences or procedures, or for the
safety precautions and programs in connection with the Work, since these are
solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Subparagraph 3.3.1.

4.2.3     The Architect will not be responsible for the Contractor’s failure to
perform the Work in accordance with the requirements of the Contract Documents. 
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other person or entities performing portion of the
Work.

4.2.4     Communications Facilitating Contract Administration.  Except as
otherwise provided in the Contract Documents or when direct communications have
been specially authorized, the Owner and Contractor shall endeavor to
communicate with each other through the Architect about matters arising out of
or relating to the Contract.  Communications by and with Subcontractors and
material suppliers shall be through the Contractor.  Communications by and with
separate contractors shall be through the Owner.

4.2.5     Based on the Architect’s evaluations of the Contractor’s Application
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.

4.2.6     The Architect will have authority to reject Work that does not conform
to the Contract Documents.  Whenever the Architect considers it necessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordance with Subparagraphs 13.5.2 and 13.5.3, whether or not such
Work is fabricated, installed or completed.  However, neither this authority of
the Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

4.2.7     The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents. 
The Architect’s action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect’s professional
judgment to permit adequate review.  Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents.  The
Architect’s review of the Contractor’s submittals shall not relieve the
Contractor of the obligations under Paragraphs 3,3, 3.5 and 3.12.  The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures.  The Architect’s approval
of a specific item shall not indicate approval of an assembly of which the item
is a component.

4.2.8     The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Paragraph
7.4.

4.2.9     The Architect will conduct inspections to determine the date or dates
of Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner’s review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.

4.2.10   If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site.  The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

4.2.11   The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents on written request of either
the Owner or Contractor.  The Architect’s response to such requests will be made
in writing any time limits agreed upon or otherwise with reasonable promptness. 
If no agreement is made concerning the time within which interpretations
required of the Architect shall be furnished in compliance with this Paragraph
4.2, then delay shall not be recognized on account of failure by the Architect
to furnish such interpretations until 15 days after written request is made for
them.

4.2.12   Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract documents and will be
in writing or in the form of drawings.  When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.

4.2.13   The Architect’s decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.

4.3        CLAIMS AND DISPUTES
4.3.1     Definition.  A claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract.  The term “Claim” also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract.  Claims must be initiated by written notice.  The responsibility to
substantiate Claims shall rest with the party making the Claim.

4.3.2     Time Limits on Claims.  Except to the extent provided in Paragraph
9.3, Claims by either party must be initiated within 21 days after occurrence of
the event giving rise to such Claim or within 21 days after the claimant first
recognizes the Condition giving rise to the Claim, whichever is later.  Claims
must be initiated by written notice to the Architect and the other party.

4.3.3     Continuing Contract Performance.  Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Subparagraph 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.  With each party expressly able to reserve their rights to
as to those claims notwithstanding continued performance.

4.3.4     Claims for Concealed or Unknown Conditions.  If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract Document
or (2) unknown physical conditions of an unusual nature, which differ from those
ordinarily found to exist and generally recognized as inherent in construction
activities of the character provided for in the Contract Documents, then notice
by the observing party shall be given to the other party promptly before
conditions are disturbed and in no event later than 21 days after first
observance of the conditions.  The Architect will promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Contractor’s cost of, or time required for, performance of any part of the
Work, will recommend an equitable adjustment in the Contract Sum or Contract
Time, or both.  If the Architect determines that the conditions at the site are
not materially different from those indicated in the Contract Documents and that
no change in the terms of the Contract is justified, the Architect shall so
notify the Owner and Contractor in writing, stating the reasons.  Claims by
either party in opposition to such determination must be made within 21 days
after the Architect has given notice of the decision.  If the conditions
encountered are materially different, the Contract Sum and Contract Time shall
be equitably adjusted, but if the Owner and Contractor cannot agree on an
adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Paragraph 4.4.

4.3.5     Claims for Additional Cost.  If the Contractor wishes to make Claim
for an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work.  Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Paragraph 10.6.

4.3.6     If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Paragraph 4.3.

4.3.7     [Intentionally Omitted]

4.3.8.    Injury or Damage to Person or Property.  If either party to the
Contract suffers injury or damage to person or property because of an act or
omission of the other party, or of others for whose acts such party is legally
responsible, written notice of such injury or damage, whether or not insured,
shall be given to the other party within a reasonable time not exceeding 21 days
after discovery.  The notice shall provide sufficient detail to enable the other
party to investigate the matter.

4.3.9     If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

4.3.10  [Intentionally Omitted]

4.4        RESOLUTION OF CLAIMS AND DISPUTES
4.4.1     Decision of Architect.  Claims, including those alleging an error or
omission by the Architect but excluding those arising under Paragraphs 10.3
through 10.5, shall be referred initially to the Architect for decision.  An
initial decision by the Architect shall be required as a condition precedent to
mediation or litigation of all Claims between the Contractor and Owner arising
prior to the date final payment is due, unless 30 days have passed after the
Claim has been referred to the Architect with no decision having been rendered
by the Architect.  The Architect will not decide disputes between the Contractor
and persons or entities other than the Owner.

4.4.2     The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions:  (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate
the merits of the Claim or if the Architect concludes that, in the Architect’s
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.

4.4.3     In evaluating Claims, the Architect may, but shall not be obligated
to, consult with or seek information from either party or from persons with
special knowledge or expertise who may assist the Architect in rendering a
decision.  The Architect may request the Owner to authorize retention of such
persons at the Owner’s expense.

4.4.4     If the Architect requests a party to provide a response to a Claim or
to furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished.  Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.

4.4.5     The Architect will approve or reject Claims by written decision, which
shall state the reasons therefore and which shall notify the parties of any
change in the Contract Sum or Contract Time or both.  The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.

4.4.6     When a written decision of the Architect states that (1) the decision
is final but subject to mediation and arbitration and (2) a demand for
arbitration of a Claim covered by such decision must be made within 30 days
after the date on which the party making the demand receives the final written
decision, then failure to demand arbitration within said 30 days’ period shall
result in the Architect’s decision becoming final and binding upon the Owner and
Contractor.  If the Architect renders a decision after arbitration proceedings
have been initiated, such decision may be entered as evidence, but shall not
supersede arbitration proceedings unless the decision is acceptable to all
parties concerned.

4.4.7     Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim.  If the Claim relates to
a possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.

4.5        MEDIATION
4.5.1     Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Subparagraphs 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be subject
to mediation as a condition precedent to the institution of legal or equitable
proceedings by either party.

4.5.2     The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect.  Request for mediation shall be filed in writing with the
other party to the Contract and with the American Arbitration Association.  The
request may be made concurrently with the filing of a demand for arbitration
but, in such event, mediation shall proceed in advance of legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

4.5.3     The parties shall share the mediator’s fee and nay filing fees
equally.  The mediation shall be held in the place where the Project is located,
unless another location is mutually agreed upon.  Agreements reached in
mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

4.6        [Intentionally Omitted]

ARTICLE 5     SUBCONTRACTORS

5.1        DEFINITIONS
5.1.1     A Subcontractor is a person or entity who has a direct contract with
the Contractor to perform a portion of the Work at the site.  The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor.  The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.

5.1.2     A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site.  The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

5.2        AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
5.2.1     Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work.  The Architect will promptly reply to the Contractor in writing
stating whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity.  Failure of the
Owner or Architect to reply promptly shall constitute notice of no reasonable
objection.

5.2.2     The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection.  The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection; provided, however, that Contractor shall use best
efforts to use only Subcontractors who are Union tradesmen.

5.2.3     If the Owner or Architect has reasonable objection (including status
as a union laborer) to a person or entity proposed by the Contractor, the
Contractor shall propose another to whom the Owner or Architect has no
reasonable objection.  If the proposed but rejected Subcontractor was reasonably
capable of performing the Work, the Contract Sum and Contract Time shall be
increased or decreased by the difference, if any, occasioned by such change, and
an appropriate Change Order shall be issued before commencement of the
substitute Subcontractor’s Work.  However, no increase in the Contract Sum or
Contract Time shall be allowed for such change unless the Contractor has acted
promptly and respectively in submitting names as required.

5.2.4     The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.

5.3        SUBCONTRACTUAL RELATIONS
5.3.1     By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect.  Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner.  Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors.  The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents.  Subcontractors will similarly make copies of applicable
portions of such documents available to their respective Sub-subcontractors.

5.4        CONTINGENT ASSIGNMENT OF SUBCONTRACTS
5.4.1     Each subcontract agreement for a portion of the Work is assigned by
the Contractor to the Owner provided that:

  .1 assignment is effective only after termination of the Contract by the Owner
for cause pursuant to Paragraph 14.2 and only for those subcontract agreements
which the Owner accepts by notifying the Subcontractor and Contractor in
writing; and   .2 assignment is subject to the prior rights of the surety, if
any, obligated under bond relating to the Contract.

 

5.4.2     Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in cost resulting from the suspension.

5.5        PAYMENTS TO SUBCONTRACTORS BY THE CONTRACTOR
5.5.1     The Contractor shall pay each subcontractor, upon receipt of payment
from the Owner, an amount equal to the percentage of completion allowed to the
Contractor, on account of such Subcontractor’s Work, less the percentage
retained from payments to the Contractor.  The Contractor shall also require
each Subcontractor to make similar payments to Sub-subcontractors.

ARTICLE 6     CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

6.1        OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
6.1.1     The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation.  If the Contractor claims that delay or additional cost
is involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Paragraph 4.3.

6.1.2     When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

6.1.3     The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them.  The Contractor shall participate
with other separate contractors and the Owner in reviewing their construction
schedules when directed to do so.  The Contractor shall make any revisions to
the construction schedule deemed necessary after a joint review and mutual
agreement.  The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Other until subsequently
revised.

6.1.4     Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.

6.2        MUTUAL RESPONSIBILITY
6.2.1     The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

6.2.2     If part of the Contractor’s Work depends for proper execution or
results upon construction or operations by the Owner or a separate contractor,
the Contractor shall, prior to proceeding with that portion of the Work,
promptly report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results.  Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

6.2.3     The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor.  The
Owner shall be responsible for costs incurred by the Contractor because of
delays, improperly timed activities, damage to the Work or defective
construction of a separate contractor.

6.2.4     The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Subparagraph 10.2.5.

6.2.5     DISPUTES OR ACTIONS BETWEEN CONTACTORS
6.2.5.1  Should the Contractor, either itself or by its subcontractor or
subcontractors or their respective agents, servants, or employees, cause damage
or injury to the property or work of any Contractors, or by failing to perform
its Work (including the work of its subcontractor or subcontractors) with due
diligence, delay any Contractors, which suffer additional expense or damage as a
result, the parties involved in such dispute shall settle any agreement or
arbitrate said claim, dispute or disputes by referring same to the American
Arbitration Association.  Said dispute or disputes shall be determined pursuant
to the Construction Industry Arbitration Rules of the American Arbitration
Association then effect.  The Owner will not be a party to disputes or actions
between the Contractors or subcontractors concerning such additional expense or
damage.  It is agreed by all parties that disputes or actions between
Contractors concerning the additional expense or damage will not delay
completion of the Work, which shall be continued by the parties, subject to the
rights hereinbefore provided.  It is agreed by the parties to this Contract (the
Owner as promisee and that the contractor as promisor) that the intent of this
clause is to benefit the other Contractors on the project or related projects
and to serve as an indication of the mutual intent of the Owner and the
Contractor that this clause raise such other Contractors to the status of third
party beneficiaries only as to the terms and conditions of Subparagraphs 6.1.1,
6.2.1, and 6.2.5.  The Contractor agrees that Subparagraphs 6.1.1, 6.2.1, and
6.2.5 are provided as a benefit to the Contractor and, that they specifically
exclude claims against the Owner for delay or other damages.

6.2.5.2  The Contractor agrees that all claims, disputes and other matters in
question between Contractors, which arise out of, or are related to this
Contract, or the breach thereof, as provided in Subparagraph 6.2.5.1, shall be
settled by agreement or resolved by arbitration, in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
then in effect, unless the parties mutually agree otherwise.  This agreement to
arbitrate is in consideration of the fact that all other Prime Contractors agree
to this same arbitration provision, as provided in each separate Prime Contract
required for the construction of this Project, and is specifically enforceable
under the prevailing arbitration law.  The award rendered by the arbitrators
shall be final, and judgment may be entered upon it in accord with applicable
law in any court having jurisdiction thereof.  The Owner shall not be a party to
this arbitration.

6.2.5.3  Notice of the demand for arbitration shall be filed in writing with the
other Prime Contractor(s) and with the West Virginia Regional Office of the
American Arbitration Association.  A copy of the demand shall be filed with the
Architect and the Owner.  The demand for arbitration shall be made within a
reasonable time after the claim, dispute or other matter in question has
arisen.  The Owner shall not be a party to the claim, dispute or other matter in
question, but shall be a witness in any arbitration at the request of any party
to the arbitration.

6.2.6     In case any direct or indirect injury is done to existing, street or
underground structures, sewers, mains, or to public or private property of any
kind, or to any materials or fixtures, by or because of the work, in consequence
of any act or omission on the part of the Contractor, his employees or agents,
the Contractor, at his own cost and expense, except where hereinafter specified
otherwise, shall restore such structures, property, or materials to a condition
equal to or similar to that existing before such damage or injury was done, by
repairing, rebuilding, or otherwise as may be required by the Architect.  To the
extent that the Contractor fails or refuses to meet the requirements of this
subparagraph and such failure and/or refusal results in the Owner incurring
additional attorney’s fees, professional fees, other cost or expenses, the
Contractor shall be liable for the same.

6.2.7     If the Contractor shall fail to restore such property or make good
such damage, the Owner may, by contract or otherwise, proceed to repair,
rebuilt, or otherwise restore such property as may be necessary, and the cost
thereof will be deducted from any money due, or to become due, the Contractor
under this contract; or the Owner may deduct from any money due the Contractor a
sum sufficient to reimburse the Owner of property so damaged.

6.3        OWNER’S RIGHT TO CLEAN UP
6.3.1     If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts by maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the cost among those
responsible.

ARTICLE 7     CHANGES IN THE WORK

7.1        GENERAL
7.1.1     Changes in the Work may be accomplished after execution of the
Contract, and without invalidating the Contract, by Change Order, Construction
Change Directive or order for a minor change in the Work, subject to the
limitations stated in this Article 7 and elsewhere in the Contract Documents. 
The Contractor shall not be entitled to any damages (consequential or direct)
for any delay by Owner in approving such Change Order.

7.1.2     A Change Order shall be based upon agreement among the Owner,
Contractor and Architect; a Construction Change Directive requires agreement by
the Owner and Architect and may or may not be agreed to by the Contractor; an
order for a minor change in the Work may be issued by the Architect alone.  It
is also herein acknowledged that Thomas Banketas may serve as the Owner’s
liaison on this project and that for general oversight and changes in Work
required by this Article 7 that he may work in conjunction with the Architect
from time to time to resolve certain disputes.

7.1.3     Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

7.2        CHANGE ORDERS
7.2.1     A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect, stating their agreement upon all
of the following:

.1          change in the Work;
.2          amount of the adjustment, if any, in the Contract Sum;
.3          the extent of the adjustment, if any, in the Contract Time.

7.2.2     Methods used in determining adjustments to the Contract Sum may
include those listed in Subparagraph 7.3.3.

7.3        CONSTRUCTION CHANGE DIRECTIVES
7.3.1     A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both.  The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

7.3.2     A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

7.3.3     If the Construction Change Directive provides for an adjustment to the
Contract Sum. the adjustment shall be based on one of the following methods:

.1 mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation; .2 unit prices stated in the Contract
Documents or subsequently agree upon: .3 cost to be determined in a manner
agreed upon by the parties and a mutually acceptable fixed or percentage fee; or
.4 as provided in Subparagraph 7.3.6.

7.3.4     Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.

7.3.5     A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them.  Such agreement shall be
effective immediately and shall be recorded as a Change Order.

7.3.6     If the Contractor does not respond promptly or disagrees with the
method for adjustment in the Contract Sum, the method and the adjustment shall
be determined by the Architect on the basis of reasonable expenditures and
savings of those performing the Work attributable to the change, including, in
case of increase in the Contract Sum, an allowance for overhead and profit in
accordance with Subparagraphs 7.3.10.1 through 7.3.10.6.  In such case, and also
under Clause 7.3.3.3, the Contractor shall keep and present, in such form as the
Architect may prescribe, an itemized accounting together with appropriate
supporting data.  Unless otherwise provided in the Contract Documents, costs for
the purposes of this Subparagraph 7.3.6 shall be limited to the following:

.1 costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance; .2 costs of materials, supplies and equipment, including
cost of transportation, whether incorporated or consumed; .3 rental costs of
machinery and equipment, exclusive of hand tools, whether rented from the
Contractor or others; .4 costs of premiums for all bonds and insurance, permit
fees, and sales, use or similar taxes related to the Work; and .5 additional
costs of supervision and field office personnel directly attributable to the
change.

 

7.3.7     The amount of credit to be allowed by the Contractor to the Owner for
a deletion or change which results in a net decrease in the Contract Sum shall
be actual net cost as confirmed by the Architect.  When both additions and
credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of net increase,
if any, with respect to that change.

7.3.8     Pending final determination of the total cost of Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs.  For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those
costs.  That determination of cost shall adjust the Contract Sum on the same
basis as a Change Order, subject to the right of either party to disagree and
assert a claim in accordance with Article 4.

7.3.9     When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

7.3.10   In Subparagraph 7.3.6. the allowance for the combined overhead and
profit included in the total cost to the Owner shall be based on the following
schedule:

.1          For the Contractor, for Work performed by the Contractor’s own
forces, 10 percent of the cost.

.2          For the Contractor, for Work performed by the Contractor’s
Subcontractor, 10 percent of the amount due the Subcontractor.

.3          For each Subcontractor or Sub-Subcontractor involved, for Work
performed by the Subcontractor’s of Sub-Subcontractor’s own forces, 10 percent
of the cost.

.4          For each Subcontractor, for Work performed by the Subcontractor’s
Subcontractors, 5 percent of the amount due the Subcontractor.

.5          Cost to which overhead and profit is to be applied shall be
determined in accordance with Subparagraph 7.3.6.

.6          In order to facilitate checking of quotation for extras or credits,
all proposals, except those so minor that their propriety can be seen by
inspection, shall be accompanied by a complete itemization of costs including
labor, materials and Subcontracts.  Labor and materials shall be itemized in the
manner prescribed above.  Where major cost items are Subcontracts, they shall be
itemized also.  In no case will a change involving an amount greater than or
equal to $200 be approved without such itemization.

7.4        MINOR CHANGES IN THE WORK
7.4.1     The Architect will have authority to order minor changes in the Work
not involving adjustment in the Contract Sum or extension of the Contract Time
and not inconsistent with the intent of the Contract Documents.  Such changes
shall be effected by written order and shall be binding on the Owner and
Contractor.  The Contractor shall carry out such written orders promptly.

ARTICLE 8     TIME

8.1        DEFINITIONS
8.1.1     Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

8.1.2     The date of commencement of the Work is the date established in the
Agreement.

8.13      The date of Substantial Completion is the date certified by the
Architect in accordance with Paragraph 9.8.

8.1.4     The term “day” as used in the Contract Documents shall mean calendar
day unless otherwise specifically defined

8.2        PROGRESS AND COMPLETION
8.2.1     Time limits stated in the Contract Documents are of the essence of the
Contract.  By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.  The dates listed in the
Preliminary Construction Schedule are minimum performance dates and the
Contractor agrees to schedule, coordinate, and staff in accord with actual
progress of the Work.  The Contractor agrees to increase manpower, increase work
hours, and to increase equipment necessary to maintain projected progress
schedule.

8.2.1.1  Any Preliminary Construction Schedule, if provided, is for information
purposes only and constitutes a proposed sequence of events based on standard
practices.

8.2.2     The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner.  The date of commencement of the Work
shall not be changed by the effective date of such insurance.  Unless the date
of commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic’s liens and other security interests.

8.2.3     The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.  The Contractor
agrees to increase manpower, increase work hours, and to increase equipment
necessary to maintain projected progress schedule.

8.2.4     It is mutually agreed by and between the parties hereto that time
shall be an essential part of this contract and that in case of the failure on
the part of the Contractor to complete the contract within the time specified
and agreed upon, the Owner will be damaged thereby; and the amount of said
damages, inclusive of expenses for inspection, superintendence and necessary
traveling expenses, being difficult if not impossible of define ascertainment
and proof, it is hereby agreed that the reasonable amount of liquidated damages
shall be in accord with Paragraph 7.6 of AIA 101.

8.2.4.1  In addition to the Liquidated Damages listed in Paragraph 7.6 of AIA
A101, the Contractor agrees to pay all associated costs for the Architect to
extend their Contract to remain on the Project due to the failure of the
Contractor to complete the Work within the time frame stipulated in the Project
Construction Schedule.  Damage to other Prime Contractors that are an extension
of this clause, are to be recovered pursuant to Article 6.2 et. seq., of the
General Conditions of the Contract and the Supplementary Conditions of the
Contract.

8.3        DELAYS AND EXTENSIONS OF TIME
8.3.1     If the Contractor is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or Architect, or of an
employee of either, or of a separate contractor employed by the Owner, or by
changes ordered in the Work, or by labor disputes, fire, unavoidable casualties
or other causes beyond the Contractor’s control, or by delay authorized by the
Owner pending mediation and arbitration, then the Contract Time shall be
extended by Change Order for such reasonable time as the Architect may
determine.

8.3.2     Claims relating to time shall be made in accordance with applicable
provisions of Paragraph 4.3.

8.3.3     No payment or compensation will be made to the Contractor as
compensation for damages for any delays or hindrances from any cause whatsoever
in the progress of the Work, notwithstanding whether such delays be avoidable or
unavoidable.  The Contractor’s sole remedy for delays shall be an extension of
Contract Time, pursuant to and only in accordance with this Paragraph 8.3.  Such
extension shall be a period equivalent to the time lost, day for day, by reason
of any and all of the aforesaid causes.  Nor will the Contractor be permitted to
make any claim for acceleration or for a cost or expenses associated with
acceleration.  In the event that the Contractor chooses to assert such a claim
for delay, acceleration, or litigate this provision, and the Contractor fails to
prevail as to its entire claim in its litigation, the Contractor shall be liable
to the Owner for any attorney’s fees, professional fees, costs or expenses
associated with analyzing, defending or otherwise opposing any such claim or
litigation.

8.3.4     The Owner shall not be liable to the Contractor for any expenses,
damages, loss of profits (anticipated or otherwise) or charges of any nature
whatsoever (including but not limited to, attorney’s fees) which shall result
because of any extension of the time of completion which shall be granted by the
Owner to the Contractor or to any other Contractor employed by the Owner to
perform any other portion of the Project, or which shall result because of any
delay or hindrance of any nature whatsoever in the progress of the Work
(including but not limited to, any delay due to litigation), whether such delay
or hindrance shall be avoidable or unavoidable .  In the event the Contractor
chooses to litigate this provision and fails to prevail in its entire
litigation, the Contractor shall reimburse the Owner and the Architect for any
attorney’s fees, professional fees and all other costs and expenses incurred by
the Owner associated with analyzing, defending or otherwise opposing any such
claim or litigation.

8.3.5     The Contractor shall recognize and reasonable anticipate that as the
job progresses, the Architect will be making changes in and updating
Construction Schedules pursuant to Subparagraph 3.10.1.  Therefore, no claim for
an increase in the Contract Sum for either acceleration or delay will be allowed
for extensions of time pursuant to this Paragraph or for other changes in the
Construction Schedules which may be experienced in projects of similar size and
complexity.

ARTICLE 9     PAYMENTS AND COMPLETION

9.1        CONTRACT SUM
9.1.1     The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

9.2        SCHEDULE OF VALUES
9.2.1     Before the first Application for Payment, the Contractor shall submit
to the Architect a schedule of values allocated to various portions of the Work,
prepared in such form and supported by such data to substantiate its accuracy as
the Architect may require.  This schedule, unless objected to by the Architect,
shall be used as a basis for reviewing the Contractor’s Applications for
Payment.

9.3        APPLICATION FOR PAYMENT
9.3.1     At least ten days before the date established for each progress
payment, the Contractor shall submit to the Architect an itemized Application
for Payment for operations completed in accordance with the schedule of values. 
Such application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents. 
And such applications shall include a release of claims provision as to each
lien, waiver and change order for which payment is being sought.

9.3.1.1  As provided in Subparagraph 7.3.8, such applications may include
requests for payments on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.

9.3.1.2  Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

9.3.2  Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitable stored at the
site for subsequent incorporation in the Work.  If approved in advance by the
Owner, payment may similarly be made for material and equipment suitably stored
off the site at a location agreed upon in writing.  Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.

9.3.3  The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment.  The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, be free and clear of liens, claims,
security interests or encumbrances in favor of the Contractor, Subcontractors,
material suppliers, or other persons or entities making a claim by reason of
having provided labor, materials and equipment relating to the Work.

9.4        CERTIFICATES FOR PAYMENT
9.4.1     The Architect will, within seven days after receipt of the
Contractor’s Application for Payment, either issue to the Owner a Certificate
for Payment, with a copy to the Contractor, for such amount as the Architect
determines is properly due, or notify the Contractor and Owner in writing of the
Architect’s reasons for withholding certification in whole or in part as
provided in Subparagraph 9.5.1.

9.4.2     The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents.  The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect.  The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified.  However, the
issuance of a Certificate for Payment will not be a representation that the
Architect has (1) reviewed construction means, methods, techniques, sequences or
procedures, (2) reviewed copies of requisitions received from Subcontractors and
material suppliers and other data requested by the Owner to substantiate the
Contractor’s right to payment, or (3) made examination to ascertain how or for
what purpose the Contractor has used money previously paid on account of the
Contract Sum.

9.5        DECISIONS TO WITHHOLD CERTIFICATION
9.5.1     The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Subparagraph
9.4.2 cannot be made.  If the Architect is unable to certify payment in the
amount of the Application, the Architect will notify the Contractor and Owner as
provided in Subparagraph 9.4.1.  If the Contractor and Architect cannot agree on
a revised amount, the Architect will promptly issue a Certificate for Payment
for the amount for which the Architect is able to make such representations to
the Owner.  The Architect may also withhold a Certificate for Payment or,
because of subsequently discovered evidence, may nullify the whole or a part of
a Certificate for Payment previously issued, to such extent as may be necessary
in the Architect’s opinion to protect the Owner from loss for which the
Contractor is responsible, including loss resulting form acts and omissions
described in Subparagraph 3.3.2, because of:

    .1 defective Work not remedied;     .2 third party claims filed or
reasonable evidence indicating probable filing of such claims unless security
acceptable to the Owner is provided by the Contractor;     .3 failure of the
Contractor to make payments properly to Subcontractors or for labor, materials
or equipment;     .4 reasonable evidence that the Work cannot be completed for
the unpaid balance of the Contract Sum;     .5 damage to the Owner or another
contractor;     .6 reasonable evidence that the Work will not be completed
within the Contract Time, and that the unpaid balance would not be adequate to
cover actual or liquidated damages for the anticipated delay; or     .7
persistent failure to carry out the Work in accordance with the Contract
Documents.

9.5.2     When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

9.6        PROGRESS PAYMENTS
9.6.1     After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

9.6.2   The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work.  The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in similar manner.

9.6.3     The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractors.

9.6.4     Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.

9.6.5     Payment to material suppliers shall be treated in a manner similar to
that provided in Subparagraph 9.6.2, 9.6.3 and 9.6.4.

9.6.6     A Certificate for Payment, a progress payment, or partial or entire
use or occupancy of the Project by the Owner shall not constitute acceptance of
Work not in accordance with the Contract Documents.

9.6.7     Unless the Contractor provides the Owner with a payment bond in the
full penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner.  Nothing contained herein shall require money to be placed in
a separate account and not commingled with money to be placed in a separate
account and not commingled with money of the Contractor, shall create any
fiduciary liability on the part of the Contractor for breach of trust or shall
entitle any person or entity to an award of punitive damages against the
Contractor for breach of the requirements of this provision.

9.7        FAILURE OF PAYMENT
9.7.1     If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, but without just cause and without any failure by
Contractor to complete its submission within seven days after receipt of the
Contractor’s Application for Payment, or if the Owner does not pay the
Contractor within seven days after the date established in the Contract
Documents the amount certified by the Architect or awarded by arbitration, then
and to the extent such default is not owed then the Contractor may, upon seven
additional days’ written notice to the Owner and Architect, stop the Work until
payment of the amount owing has been received.  The Contract time shall be
extended appropriately and the Contract Sum shall be increased by the amount of
the Contractor’s reasonable costs of shut-down, delay and start-up, plus
interest as provided for in the Contract Documents.  Notwithstanding the
foregoing, in no event shall any extensions of time hereunder relieve contractor
of its liability for liquidated damages arising after April 15,2002.

9.8        SUBSTANTIAL COMPLETION
9.8.1     Substantial Completion is as defined in Section 3.3 of AIA Form A101

9.8.2     When the Contractor considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Contractor shall prepare and submit to the Architect a comprehensive list of
items to be completed or corrected (a “Punchlist”) together with cost of each
such item prior to final payment.  Failure to include an item on such list does
not alter the responsibility of the Contractor to complete all Work in
accordance with the Contract Documents.

9.8.3     Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete.  If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
correct such item upon notification by the Architect.  In such case, the
Contractor shall then submit a request for another inspection by the Architect
to determine Substantial Completion.

9.8.4   When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the contractor
shall finish all items on the list accompanying the Certificate.  Warranties
required by the Contract Documents shall commence on the date of substantial
Completion of the work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.

9.8.5   The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate.  Upon such acceptance and consent of surety, if
any, the Owner shall make payment of retainage applying to such Work or
designated portion thereof.  Such payment shall be adjusted for Work that is
incomplete or not in accordance with the requirements of the Contract Documents.

9.9        PARTIAL OCCUPANCY OR USE
9.9.1     The Owner may at it’s election, occupy or use any completed or
partially completed portion of the Work at any stage when such portion is
designated by separate agreement with the Contractor, provided such occupancy or
use is consented to by the insurer as required under Clause 11.4.1.5 and
authorized by public authorities having jurisdiction over the Work.  Such
partial occupancy or use may commence whether or not the portion is
substantially complete, provided the Owner and Contractor have accepted in
writing the responsibilities assigned to each of them for payments, retainage,
if any, security, maintenance, heat, utilities, damage to the Work and
insurance, and have agreed in writing concerning the period for correction of
the Work and commencement of warranties required by the Contractor shall prepare
and submit a list to the Architect as provided under Subparagraph 9.8.2. 
Consent of the Contractor to partial occupancy or use shall not be unreasonably
withheld.  The stage of the progress of the Work shall be determined by written
agreement between the Owner and Contractor or, if no agreement is reached, by
decision of the Architect.

9.9.2     Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

9.9.3   Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

9.9.4   As portions of the Project are completed, and occupied, Contractor shall
ensure the continuing construction activity will not unreasonably interfere with
the use, occupancy and quiet enjoyment of the completed portions thereof.

9.9.5   The Contractor agrees to coordinate the Work with the Architect and the
Owner in order to minimize disturbance to occupied portions of the structure. 
In the event performances or tests are conducted in close proximity to the Work
in progress, the Contractor agrees to cease all work which may disturb the
Owner’s occupants at the site.

9.10    FINAL COMPLETION AND FINAL PAYMENT
9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that on the basis of the Architect’s on-site visits and inspections, the
Work has been completed in accordance with terms and conditions of the Contract
Documents and that the entire balance found to be due the Contractor and noted
in the final Certificate is due and payable.  The Architect’s final Certificate
for Payment will constitute a further representation that conditions listed in
Subparagraph 9.10.2 as precedent to the Contractor’s being entitled to final
payment have been fulfilled.

9.10.2   Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
of satisfaction of Obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and or waiver required by the Owner, the Contractor may furnish a bond
satisfactory to the Owner to indemnify the Owner against such lien.  If such
lien remains unsatisfied after payments are made, the Contractor shall refund to
the Owner all money that the Owner may be compelled to pay in discharging such
lien, including all costs and reasonable attorneys’ fees.

9.10.3         If, after Substantial Completion of the Work, final completion
thereof is materially delayed through no fault of the Contractor or by issuance
of Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted.  If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment.  Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

9.10.4The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:

  .1 liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;   .2 failure of the Work to comply with the requirements
of the Contract Documents; or   .3 terms of special warranties required by the
Contract Documents; or   .4 items which were not discoverable as of the Date of
Final Payment.

9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

ARTICLE 10   PROTECTION OF PERSONS AND PROPERTY

10.1      SAFETY PRECAUTIONS AND PROGRAMS
10.1.1   The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract, within 14 days after the receipt of the Notice to
Proceed.

10.1.1.1 Prior to performing any Work on the project site, the Contractor shall
submit to the Architect its Project Safety and Health Program fully describing
the Contractor’s commitments for meeting its obligations to provide safe and
healthful working conditions for its employees, and generally contribute and
enhance safety at the project site.  The Contractor’s program shall reference
federal and state OSHA standards and other rules and regulations applicable to
construction activities on the project.  The Contractor’s Project Safety and
Health Program shall include, as a minimum, the following:

A.         New Hire Safety and Orientation Program:  Each new or reassigned
employee of the Contractor shall receive a thorough safety orientation including
employer/employee responsibilities under federal/state OSHA regulations, ear
protection in high noise level areas, respiratory protection.  Material safety
Data Sheets (MSDS), fire protection, first aid facilities, and look-out
procedures on electrical equipment.  Attendance at the Orientation program
meeting is required and records kept on file in the Contractor’s office for
review.

10.1.2   Weekly Tool Box Safety Meetings:  Contractor shall conduct Weekly Tool
Box Safety Meetings to provide employees with current safety information. 
Attendance is required and records kept on file in the Contractor’s office for
review.

10.2      SAFETY OF PERSONS AND PROPERTY
10.2.1   The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:
.1          employees on the Work and other persons who may be affected thereby;
.2          the Work and materials and equipment to be incorporated therein,
whether in storage on or off the site, under care, custody or control of the
Contractor of the Contractor’s Subcontractors or Sub-subcontractors; and
.3          other property at the site or adjacent thereto, such as trees,
shrubs, lawns, walks, pavements, roadways, structures and utilities not
designated for removal, relocation or replacement in the course of construction.

10.2.2   The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.

10.2.3   The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

10.2.4   When use or storage of explosive or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

10.2.5  The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Clauses 10.2.1.2 and 10.2.1.3 caused in whole or in part
by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly or
indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Clauses 10.2.1.2 and
10.2.1.3, except damage or loss attributable to the fault or negligence of the
Contractor.  The foregoing obligations of the Contractor are in addition to the
Contractor’s obligations under Paragraph 3.18.

10.2.6   The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents.  This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor is writing to the Owner and Architect.

10.2.7   The Contractor shall not load or permit any part of the construction or
site to be loaded so as to endanger its safety.

10.3      HAZARDOUS MATERIALS
10.3.1   If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.

10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform test
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional cost of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.

10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Subparagraph 10.3.1 and has not been rendered harmless, provided that such
claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itself) and provided that such damage, loss or expense is not due
to the sole negligence of  party seeking indemnity.

10.4      The Owner shall not be  responsible under Paragraph 10.3 for materials
and substances brought to the site by the Contractor unless such material or
substances were required by the Contract Documents.

10.5      If, without negligence on the part of the Contractor, the Contractor
is held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby incurred.

10.6      EMERGENCIES
10.6.1   In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss.  Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Paragraph 4.3 and
Article 7.

ARTICLE 11 INSURANCE AND BONDS

11.1      CONTRACTOR’S LIABILITY INSURANCE
11.1.1 The Contractor shall purchase form and maintain in a company or companies
lawful authorized to do business in the jurisdiction in which the Project is
located such insurance as will protect the Contractor from claims set forth
below which may arise out of or result from the Contractor’s operations under
the Contract and from which the Contractor may be legally liable, whether such
operations be by the Contractor or by a Subcontractor or by anyone directly or
indirectly employed by any or them, or by anyone for whose acts any of them may
be liable:

.1 claims under workers’ compensation, disability benefits and other similar
employee benefit act which are applicable to the Work to be performed;
.2 claim for damage because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;
.3 claims of damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor’s employees;
.4 claims for damages insured by usual personal injury liability coverage;
.5 claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

.6 claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;
.7 claims for bodily injury or property damage arising out of completed
operations; and
.8 claims involving contractual insurance applicable to the Contractor’s
obligations under Paragraph 3.18

11.1.2 The insurance required by Subparagraph 11.1.1 shall be written for not
less than limits of liability specified in the Contract Documents or required by
law, whichever coverage is greater. Coverages, whether on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.

11.1.3 Certificates of insurance acceptable to the Owner shall be filed with the
Owner prior to commencement of the Work. These certificates and the insurance
policies required by this Paragraph 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days prior written notice has been given to the Owner. If any
of the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Subparagraph 9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the contractor with reasonable
promptness in accordance with the Contractor’s information and belief.

11.2      OWNER’S LIABILITY INSURANCE
11.2.1 The Owner shall be responsible for purchasing and maintaining the Owner’s
usual liability insurance.

11.3      PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE
11.3.1 Optionally, the Owner may require the Contractor to purchase and maintain
Project Management Protective Liability insurance from the Contractor’s usual
sources as primary coverage for the Owner’s, Contractor’s and Architect’s
various liability for construction operations under the Contract. Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor’s Liability Insurance under
Clause 11.1.1.2 through 11.1.1.5.

11.3.2 To the extent damages are covered by Project Management Protective
Liability insurance, the Owner, Contractor and Architect waive all rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance. The policy shall provide for such waivers of
subrogation by endorsement or otherwise.

11.3.3 The Owner shall not require the Contractor to include the Owner,
Architect or other persons or entities as additional insureds on the
Contractor’s Liability Insurance coverage under Paragraph 11.1.

11.4      PROPERTY INSURANCE
11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent form in the amount of the initial Contract Sum, plus
value of subsequent Contract modifications and cost of materials supplied or
installed by others, comprising total value for the entire Project at the site
on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Paragraph 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Paragraph 11.4 to be
covered, whichever is later. This insurance shall include interest of the Owner,
the Contractor, Subcontractors and Sub-subcontractors in the Project.

11.4.1.1 Property insurance shall be on an “all-risk: or equivalent policy form
and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.

11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work, The Contractor may then effect insurance which will protect the
interest of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.

11.4.3 If the property insurance requires deductibles, the Owner shall pay costs
not covered because of such deductibles.

11.4.1.4 The property insurance shall cover portions of the Work stored off the
site, and also portions of the Work in transit.

11.4.1.5 Partial occupancy or use in accordance with Paragraph 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor  shall take reasonable steps to obtain consent of the
insurance company or companies and shall without mutual written consent, take no
action with respect to partial occupancy or use that would cause cancellation,
lapse or reduction of insurance.

11.4.2 Boiler and machinery insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner, this insurance shall include interest of
the Owner, Contractor, Subcontractor and Sub-subcontractors in the Work, and the
Owner and Contractor shall be named insureds.

11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase and
maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards however
caused.

11.4.4 If the Contractor requests in writing that insurance for risk other than
those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.

11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of
Subparagraph 11.4.7 for damages caused by fire or other causes of loss covered
by this separate property insurance. All separate policies shall provide this
waiver of subrogation by endorsement or otherwise.

11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Paragraph 11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days prior written notice has been given to the Contractor.

11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights against
(1) each other and any of their subcontractors, sub-subcontractors, agents and
employees, each of the other, and (2) the Architect, Architect’s consultants,
separate contractors described in Article 6, if any, and any of their
subcontractors, sub-subcontractors, agents and employees, for damages caused by
fire or other causes of loss to the extent covered by property insurance
obtained pursuant to this Paragraph 11.4 or other property insurance applicable
to the Work, except such rights as they have to proceeds of such insurance held
by the Owner as fiduciary. The Owner or Contractor as appropriate, shall require
of the Architect, Architect’s consultants, separate contractors described in
Article 6, if any, and the Subcontractors, sub-subcontractors, agents and
employees of any of them, by appropriate agreements, written where legally
required for validity, similar waivers each in favor of other parties enumerated
herein. The policies shall provide such waivers of subrogation by endorsement or
otherwise. A waiver of subrogation shall be effective as to a person or entity
though that person or entity would otherwise have a duty of indemnification,
contractual or otherwise, did not pay the insurance premium directly or
indirectly, and whether or not the person or entity had an insurable interest in
the property damaged.

11.4.8 A loss insured under Owner’s property insurance shall be adjusted by the
Owner as fiduciary and made payable to the Owner as fiduciary for the insureds,
as their interests may appear, subject to requirements of any applicable
mortgagee clause and of Subparagraph 11.4.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.

11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach or in accordance with an arbitration award in
which case the procedure shall be as provided in Paragraph 4.6 If after such
loss no other special agreement is made and unless the Owner terminates the
Contract for convenience, replacement of damaged property shall be performed by
the Contractor after notification of a Change in the Work in accordance with
Article 7.

11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss with
insureds unless one of the parties in interest shall object in writing within
five days after occurrence of loss to the Owner’s exercise of this power; if
such objection is made, the dispute shall be resolved as provided in Paragraph
4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration, make
settlement with insureds in accordance with directions of the arbitrators, If
distribution of insurance proceeds by arbitration is required, the arbitrators
will direct such distribution.

11.5      PERFORMANCE BOND AND PAYMENT BOND
11.5.1 The Owner shall require the Contractor to furnish bonds covering faithful
performance of the Contract and payment of obligations arising thereunder as
stipulated in bidding requirements or specifically required in the Contract
Documents in the date of execution of the Contract. The approved Form of Bond
shall be attached hereto and made a part hereof as Addendum B-1

11.5.2 Upon the request of any person or entity appearing to be a potential
beneficiary bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.

ARTICLE 12 UNCOVERING AND CORRECTION OF WORK



12.1 UNCOVERING OF WORK
12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor’s expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.

12.2 CORRECTION OF WORK
12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect or
failing to confirm to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.

12.2.2 AFTER SUBSTANTIAL COMPLETION

12.2.2.1 In addition to the Contractor’s obligations under Paragraph 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date of commencement of warranties
established under Subparagraph 9.9.1, or by terms of an applicable special
warranty required by the Contract Documents, any of the Work is found to be not
in accordance with the requirements of the Contract Documents, the Contractor
shall correct it promptly after receipt of written notice from the Owner to do
so unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require the correction by the
Contractor and to make a claim for breach of warranty. If the Contractor fails
to correct nonconforming Work within a reasonable time during that period after
receipt of notice from the Owner or Architect, the Owner may correct it in
accordance with Paragraph 2.4.

12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Paragraph 12.2.

12.2.3 The Contractor shall remove from the site portions of the Work which are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.

12.2.5 Nothing contained in this Paragraph 12.2 shall be constructed to
establish a period of limitation with respect to other obligations which the
Contractor might have under the Contract Documents. Establishment o the one-year
period for correction of Work as described in Subparagraph 12.2.2 relates only
to the specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor’s liability with respect to the
Contractor’s obligations other than specifically to the Work.

12.3 ACCEPTANCE OF NONCONFORMING WORK
12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

ARTICLE 13 MISCELLANEOUS PROVISIONS



13.1 GOVERNING LAW
13.1.1 The Contract shall be governed by the law of the place where the Project
is located. Al actions shall be brought on the Circuit Court for Hancock County.

13.2 SUCCESSORS AND ASSIGNS
13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Subparagraph 13.2.2, neither party to the
Contract shall assign the Contract as a whole without written consent of the
other. If either party attempts to make such an assignment without such consent,
that party shall nevertheless remain legally responsible for all obligations
under the Contract.

13.2.2 The Owner may, without consent of the Contractor, assign the Contract to
an institutional lender providing construction financing for the Project. In
such event, the lender shall assume the Owner’s rights and obligations under the
Contract Documents. The Contractor shall execute all consents reasonably
required to facilitate such assignment.

13.3 WRITTEN NOTICE
13.3.1 Written notice shall be determined to have been duly served of delivered
in person to the individual or member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.

13.4 RIGHTS AND REMEDIES
13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
such action or failure to act constitutes approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

13.5 TEST AND INSPECTIONS
13.5.1 Test, inspections and approvals of portions of the Work required by the
Contract Documents or by law, ordinances, rules, regulations or orders of public
authorities having jurisdiction shall be made at an appropriate time. Unless
otherwise provided, the Contractor shall make arrangements for such test,
inspections and approvals with an independent testing laboratory or entity
acceptable to the Owner, or with the appropriate public authority, and shall
bear related cost of tests, inspections and approvals. The Contractor shall give
the Architect timely notice when and where test and inspections are to be made
so that the Architect may be present for such procedures. The Owner shall bear
costs of testing, inspections or approvals which do not become requirements
until after bids are received or negotiations concluded.

13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Subparagraph 13.5.1, the Architect will, upon
written authorization form the Owner, instruct the Contractor to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the Owner, and the Contractor shall give timely notice to the
Architect of when and where testing and inspection are to be made so that the
Architect may be present for such procedures. Such costs, except as provided in
Subparagraph 13.5.3, shall be at the Owner’s expense.

13.5.3 If such procedures for testing, inspection or approval under Subparagraph
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect'’ services and expenses shall be at the Contractor'’ expense.

13.5.4   Required certificates of testing, inspection or approval shall, unless
otherwise requires by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

13.5.5   If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

13.6      INTEREST
13.6.1   Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate from time to time at
the place where the Project is located.

13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
13.7.1 As between the Owner and Contractor:

.1 Before Substantial Completion. As to act or failures to act occurring prior
to the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to turn and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;
.2 Between Substantial Completion and Final Certificate for Payment. As to acts
or failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Certificate for Payment; and
.3 After Certificate for Payment. As to act or failures to act occurring after
the relevant date of issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to turn and any alleged cause
of action shall be deemed to have accrued in any and all events not later than
the date of any act or failure to act by the Contractor pursuant to any Warranty
provided under Paragraph 3.5, the date of any correction of the Work or failure
to correct the Work by the Contractor under Paragraph 12.2, or the date of
actual commission of any other act or failure to perform any duty or obligation
by the Contractor or Owner, whichever occurs last.

ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT



14.1 TERMINATION BY THE CONTRACTOR
14.1.1 If the Work is stopped for a period of 60 days under final,
non-appealable order of any court or other public authority having jurisdiction,
through no act or fault of the Contractor or a subcontractor or their agents or
employees or any other person performing portions of the Work under Contract
with the Contractor, then the Contractor may, upon 14 days written notice to the
Owner and the Architect, terminate the Contract and recover from the Owner
payment of all work properly executed.

14.1.2 & 14.1.3 [Intentionally Omitted]

14.1.4 If the Work is stopped for a period of 60 consecutive days through no act
or fault of the Contractor or a Subcontractor or their agents or employees or
any other person performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the process of the Work, the Contractor may, upon seven additional days’ written
notice to the Owner and the Architect, terminate the Contract and recover from
the Owner as provided in Subparagraph 14.1.3.

14.2 TERMINATION BY THE OWNER FOR CAUSE
14.2.1 The Owner may terminate the Contract if the Contractor:
.1 persistently or repeatedly refuses or fails to supply enough property skilled
workers or proper materials;
.2 fails to make payment to Subcontractors or suppliers for materials or labor
in accordance with the respective agreements between the Contractor and the
Subcontractors;
.3 persistently disregards laws, ordinances, or rules, regulations or orders of
a public authority having jurisdiction; or
.4 otherwise is guilty of material breach of a provision of the Contract
Documents.

14.2.2 When any of the above reasons exist, the Owner, upon certification by the
Architect that sufficient cause exist to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor’s surety, if any, seven days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the survey:
.1 take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;
.2 accept assignment of subcontracts pursuant to Paragraph 5.4; and
.3 finish the Work by whatever reasonable method the Owner may deem expedient.
Upon request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.

14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Subparagraph 14.2.1, the Contractor shall not be entitled to receive future
payments until the Work is finished.

14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing the
Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation shall survive
termination of the Contract. The cost of finishing the Work include, without
limitation, all reasonable attorney’s fees, additional title costs, insurance,
additional interest because of any delay in completing the Work, and all other
direct and indirect consequential costs incurred by the Owner by reason of the
termination of the Contractor as stated herein.

14.2.5 In the event of termination, the Owner may assess the Contractor
attorneys’ fees, cost, expenses, including but not limited to, employee time
attributable to said event, and the Contractor shall immediately reimburse the
Owner for the same. In the event that the Contractor fails to adhere to a
contractual provision or other requirements of the Contract Documents, whether
the subject provision is material or not, to the extent the Owner incurs
attorneys’ fees, professional fees, costs or expenses, of any kind in the
Owner’s attempt to enforce such provisions, the Contractor shall be liable to
the Owner for the same. In such event, the Owner may deduct such amounts from
any Application for Payment, retainage or otherwise invoice the Contractor.

14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
14.3.1 The Owner may, without cause, order the Contractor in writing to suspend,
delay or interrupt the Work in whole or in part for such period of time as the
Owner may determine.

14.3.2 The Contract Sum and the Contract Time shall be adjusted for increase in
the cost and time caused by suspension, delay or interruption as described in
Subparagraph 14.3.1. The Cost of finishing the Work include, without limitation,
all reasonable attorney’s fees, additional title costs, insurance, additional
interest because of any delay in completing the Work, and all other direct and
indirect consequential costs incurred by the Owner by reason of the termination
of the Contractor as stated herein. Adjustment of the Contract Sum shall include
profit. No adjustment shall be made to the extent:
.1 that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or
.2 that an equable adjustment is made or denied under another provision of the
Contract.

14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

14.4.2 Upon receipt of written notice from the Owner of such termination for the
Owner’s convenience, the Contractor shall:
.1 cease operation as directed by the Owner in the notice;
.2 take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and
.3 except for Work directed to be performed prior to he effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment from the Owner on the same basis provided
in Subparagraph 14.1.1

14.4.4 In the event the Owner elects to terminate the Contractor for cause, the
Owner may recover as part of its damages any and all professional fees,
including but not limited to, architectural fees and attorneys’ fees, costs and
expenses. The Owner shall have the right to set off said amounts against any
amount alleged to be due and owing to the Contractor on the base amount of the
contract. Further, should the Contractor fail to achieve completion promptly,
upon written recommendation by Architect, the Owner may, for cause, terminate
the Contractor, complete the work, and recover against the Contractor any and
all amounts that the Owner incurs, including but not limited to, any and all
professional fees (including but not limited to, architectural, construction
management and legal fees, expenses and costs).

14.5 In the event that the Owner declares the Contractor on default and the
Contractor’s surety fails to adhere to its obligations under the performance
bond, payment bond, or the maintenance bond the surety shall be liable to the
Owner for any attorneys’ fees, professional fees, or other costs or expenses
incurred by the Owner in connection with the Owner’s pursuit of its rights under
the performance bond, payment bond and/or applicable law, including the cost of
all litigation, including but not limited to, attorney’s fees, professional
fees, and costs.

             To the extent any Contractor sues the Owner and the Owner prevails
in such litigation the Contractor shall be responsible for all o the Owner’s
damages including but not limited to any and all professional fees
(Architectural fees, consulting fees and legal fees, expenses and costs).

14.6 In the event that the Owner terminates the Contract due to its failure to
obtain financing, then the Contractor shall not be entitled to any damages,
costs and/or expenses, including but not limited to, attorneys’ fees and/or
expenses.

14.7 In the event that the Owner terminates the Contract due to litigation, then
the Contractor shall be entitled to recover only for any Work already performed
and shall not be entitled to recover any expenses, damages, loss of profits
(anticipated or otherwise) or charges of any nature whatsoever (including but
not limited to, attorneys’ fees).